— Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: For reasons stated by Special Term, we conclude that petitioner’s objections to the designating petition of respondents Marks and Connell were without merit and that this petition was properly found valid.
Special Term erred, however, in confirming the Election Board’s invalidation of 103 signatures on petitioner’s designating petition because the subscribing witnesses failed to include their post office addresses (see Election Law, § 6-132, subd 2) and in denying his application to validate the petition. There is no showing in the record that the addresses of the subscribing witnesses’ residences and their post office addresses are not identical. Nor do respondents claim that the addresses provided are incorrect, misleading or confusing (see Matter of Brewster v Cayuga County Bd. of Elections, 83 AD2d 983, mot for lv to app den 54 NY2d 603). We affirm Special Term’s findings on affidavits executed on or about August 8, 1984 in its rulings on respondents’ objections based on uninitialed corrections on petitioner’s designating petition. We find no error in Special Term’s acceptance of the affidavits as proof to explain or authenticate the challenged alterations. These affidavits do not supply omitted material required by the statute (cf. Matter of Sortino v Chiavaroli, 59 AD2d 644, affd 42 NY2d 982; Matter of Esse v Chiavaroli, 71 AD2d 1046). The restoration of the 103 signatures brings the total petitioner’s signers to more than the required number. Petitioner’s designating petition is therefore valid and his application is granted. In view of the foregoing, consideration of other issues raised is unnecessary. (Appeals from order of Supreme Court, Monroe County, Pine, J. — Election Law, § 16-102.) Present — Hancock, Jr., J. P., Callahan, Green, O’Donnell and Moule, JJ. (Order entered Aug. 22,1984.)